Exhibit 10.4
WEATHERFORD INTERNATIONAL, INC.
FOREIGN EXECUTIVE
DEFERRED COMPENSATION STOCK PLAN
(As Amended and Restated
Effective December 31, 2008)

 



--------------------------------------------------------------------------------



 



WEATHERFORD INTERNATIONAL, INC.
FOREIGN EXECUTIVE
DEFERRED COMPENSATION STOCK PLAN
(As Amended and Restated
Effective December 31, 2008)
     THIS AGREEMENT by Weatherford International, Inc., a Delaware corporation;
W I T N E S S E T H:
     WHEREAS, Weatherford International, Inc. previously established the
Weatherford International, Inc. Foreign Executive Deferred Compensation Stock
Ownership Plan (the “Plan”) for a select group of management and highly
compensated employees;
     WHEREAS, pursuant to that certain Agreement and Plan of Merger dated as of
May 8, 2002, among Weatherford International, Inc., Weatherford International
Ltd. and certain other parties, all references in the Plan to shares of the
common stock of Weatherford International, Inc., par value U.S. $1.00 per share,
were changed to references to Weatherford International Ltd. Common Shares, par
value U.S. $1.00 per share; and
     WHEREAS, pursuant to that certain Weatherford Employee Benefit Agreement
dated as of April 21, 2008, among Weatherford International, Inc., Weatherford
International Ltd., Grant Prideco, Inc., a Delaware corporation and National
Oilwell Varco, Inc., a Delaware corporation (“NOV”), effective April 22, 2008,
the account of each Plan participant that was credited with units representing
shares of Grant Prideco, Inc. common stock was deemed to be credited with a
certain number of units representing shares of NOV common stock;
     WHEREAS, the Board of Directors of Weatherford International, Inc. has the
authority to amend the Plan from time to time pursuant to Section 9.1 of the
Plan;

 



--------------------------------------------------------------------------------



 



     WHEREAS, it has been determined that the Plan should be completely amended,
restated and continued without a gap or lapse in coverage, time or effect which
would cause any Participant to become fully vested or entitled to distribution;
     NOW, THEREFORE, effective as of December 31, 2008, Weatherford
International. Inc. agrees that the Plan is amended and restated in its entirety
as follows:

 



--------------------------------------------------------------------------------



 



WEATHERFORD INTERNATIONAL, INC.
FOREIGN EXECUTIVE
DEFERRED COMPENSATION STOCK PLAN
TABLE OF CONTENTS

              Section  
ARTICLE I — DEFINITIONS
       
Account
    1.1  
Assets
    1.2  
Basic Benefit
    1.3  
Beneficiary
    1.4  
Board of Directors
    1.5  
Change of Control
    1.6  
Code
    1.7  
Committee
    1.8  
Common Shares
    1.9  
Company
    1.10  
Compensation
    1.11  
Corporate Transaction
    1.12  
Disability
    1.13  
Entity
    1.14  
Foreign Deferred Compensation Ledger
    1.15  
Grant Merger
    1.16  
Grant Spin-Off
    1.17  
Grant Stock
    1.18  
NOV
    1.19  
NOV Shares
    1.20  
Parent
    1.21  
Parent Board
    1.22  
Participant
    1.23  
Person
    1.24  
Plan
    1.25  
Plan Year
    1.26  
Retirement
    1.27  
Section 409A
    1.28  
Section 409A Amounts
    1.29  
Section 409A Exempt Amounts
    1.30  
Separation From Service
    1.31  
Specified Employee
    1.32  
Sponsor
    1.33  
Subsidiary
    1.34  
Vesting Date
    1.35  
Year of Service
    1.36  
 
       
ARTICLE II — ELIGIBILITY
       

-i-



--------------------------------------------------------------------------------



 



WEATHERFORD INTERNATIONAL, INC.
FOREIGN EXECUTIVE
DEFERRED COMPENSATION STOCK PLAN
TABLE OF CONTENTS

              Section  
ARTICLE III — BASIC BENEFIT ACCRUALS
       
General Basic Benefit Accruals
    3.1  
Reduction of Basic Benefit Accruals
    3.2  
 
       
ARTICLE IV — ACCOUNT
       
Establishing a Participant’s Account
    4.1  
Basic Benefit Account
    4.2  
Gauge for Determining Benefits
    4.3  
Adjustments for the Grant Spin-Off and Grant Merger
    4.4  
 
       
ARTICLE V — VESTING
       
 
       
ARTICLE VI — DISTRIBUTIONS
       
Death
    6.1  
Disability
    6.2  
Retirement
    6.3  
Termination Prior to Death, Disability or Retirement
    6.4  
Separation from Service
    6.5  
Specified Time
    6.6  
Forfeiture for Cause
    6.7  
Responsibility for Distributions and Withholding of Taxes
    6.8  
Distribution Determination Date
    6.9  
Reservation of Shares
    6.10  
 
       
ARTICLE VII — ADMINISTRATION
       
Committee Appointment
    7.1  
Committee Organization and Voting
    7.2  
Powers of the Committee
    7.3  
Committee Discretion
    7.4  
Annual Statements
    7.5  
Reimbursement of Expenses
    7.6    
ARTICLE VIII — ADOPTION BY SUBSIDIARIES
       
Procedure for and Status After Adoption
    8.1  
Termination of Participation by Adopting Subsidiary
    8.2  
 
       
ARTICLE IX — AMENDMENT AND/OR TERMINATION
       
Amendment or Termination of the Plan
    9.1  
No Retroactive Effect on Awarded Benefits
    9.2  
Effect of Termination
    9.3  

-ii-



--------------------------------------------------------------------------------



 



WEATHERFORD INTERNATIONAL, INC.
FOREIGN EXECUTIVE
DEFERRED COMPENSATION STOCK PLAN
TABLE OF CONTENTS

              Section  
ARTICLE X - PAYMENT
       
Payments Under This Agreement Are the Obligation of the Company
    10.1  
Participants Must Rely Only on General Credit of the Company
    10.2  
 
       
ARTICLE XI - MISCELLANEOUS
       
Limitation of Rights
    11.1  
Distribution to Minor or Incapacitated Person
    11.2  
Nonalienation of Benefits
    11.3  
Reliance upon Information
    11.4  
Severability
    11.5  
Notice
    11.6  
Gender and Number
    11.7  
Compliance with Section 409A
    11.8  
Governing Law
    11.9  

-iii-



--------------------------------------------------------------------------------



 



ARTICLE I
DEFINITIONS
     1.1 “Account” means all ledger accounts pertaining to a Participant which
are maintained by the Committee to reflect the amount of deferred compensation
due the Participant. The Committee shall establish the following Account and any
additional Accounts that the Committee considers necessary:
     Basic Benefit Account — The Company’s accrual of 15 percent of Compensation
for each Participant, or such lesser amount as the Committee establishes
pursuant to Section 3.2
     1.2 “Assets” means assets of any kind owned by the Parent, including but
not limited to securities of the Parent’s direct or indirect subsidiaries and
the assets of the Parent’s direct or indirect subsidiaries.
     1.3 “Basic Benefit” means the accrual made by the Company for the benefit
of a Participant equal to 15 percent of the Participant’s Compensation, or such
lesser amount as the Committee establishes pursuant to Section 3.2.
     1.4 “Beneficiary” means a person or entity designated by the Participant
under the terms of the Plan to receive any amounts distributed under the Plan
upon the death of the Participant.
     1.5 “Board of Directors” means the Board of Directors of the Sponsor.
     1.6 “Change of Control” means the occurrence of any event set forth in any
one of the following paragraphs of this Section 1.5:
     (i) any Person is or becomes the Beneficial Owner (as defined in Rule 13d-3
under the Securities Exchange Act of 1934, as amended from time to time
(“Exchange Act”)), directly or indirectly, of 20 percent or more of either
(A) the then outstanding Common Shares (the “Outstanding Parent Common Shares”)
or (B) the combined

I-1



--------------------------------------------------------------------------------



 



voting power of the then outstanding voting securities of the Parent entitled to
vote generally in the election of directors (the “Outstanding Parent Voting
Securities”), excluding any Person who becomes such a Beneficial Owner in
connection with a transaction that complies with clauses (A), (B) and (C) of
paragraph (iii) below;
     (ii) individuals, who, as of the date hereof, constitute the Parent Board
(the “Incumbent Board”) cease for any reason to constitute at least two-thirds
of the Parent Board; provided, however, that any individual becoming a director
subsequent to the date hereof whose election, or nomination for election by the
Parent’s shareholders, was approved by a vote of at least two-thirds of the
Incumbent Board shall be considered as though such individual was a member of
the Incumbent Board, but excluding, for this purpose, any such individual whose
initial assumption of office occurs as a result of an actual or threatened
election contest with respect to the election or removal of directors or any
other actual or threatened solicitation of proxies or consents by or on behalf
of a Person other than the Parent Board; or
     (iii) the consummation of a reorganization, merger, amalgamation, scheme of
arrangement, exchange offer, consolidation or similar transaction of the Parent
or any of its subsidiaries or the sale, transfer or other disposition of all or
substantially all of the Assets (a “Corporate Transaction”), unless, following
such Corporate Transaction or series of related Corporate Transactions, as the
case may be, (A) all of the individuals and Entities who were the beneficial
owners, respectively, of the Outstanding Parent Common Shares and Outstanding
Parent Voting Securities immediately prior to such Corporate Transaction
beneficially own, directly or indirectly, more than 66 2/3 percent of,
respectively, the then outstanding common shares and the combined voting power
of

I-2



--------------------------------------------------------------------------------



 



the then outstanding voting securities entitled to vote generally in the
election of directors (or other governing body), as the case may be, of the
Entity resulting from such Corporate Transaction (including, without limitation,
an Entity which as a result of such transaction owns the Parent or all or
substantially all of the Assets either directly or through one or more
subsidiaries or Entities) in substantially the same proportions as their
ownership, immediately prior to such Corporate Transaction, of the Outstanding
Parent Common Shares and the Outstanding Parent Voting Securities, as the case
may be, (B) no Person (excluding any Entity resulting from such Corporate
Transaction or any employee benefit plan (or related trust) of the Parent or
such Entity resulting from such Corporate Transaction) beneficially owns,
directly or indirectly, 20 percent or more of, respectively, the then
outstanding common shares of the Entity resulting from such Corporate
Transaction or the combined voting power of the then outstanding voting
securities of such Entity except to the extent that such ownership existed prior
to the Corporate Transaction and (C) at least two-thirds of the members of the
board of directors or other governing body of the Entity resulting from such
Corporate Transaction were members of the Incumbent Board at the time of the
approval of such Corporate Transaction; or
     (iv) Approval or adoption by the Parent Board or the shareholders of the
Parent of a plan or proposal which could result directly or indirectly in the
liquidation, transfer, sale or other disposal of all or substantially all of the
Assets or the dissolution of the Parent.
     1.7 “Code” means the United States of America, Internal Revenue Code of
1986, as amended from time to time.

I-3



--------------------------------------------------------------------------------



 



     1.8 “Committee” means the persons who are from time to time serving as
members of the committee administering the Plan.
     1.9 “Common Shares” means the common shares, U.S. $1.00 par value, of the
Parent.
     1.10 “Company” means the Sponsor and any Subsidiary that adopts the Plan.
     1.11 “Compensation” means any remuneration paid (including by way of grant)
to a Participant by the Company during the portion of the Plan Year in which he
is eligible to participate in the Plan for services performed outside the United
States, including and limited to regular base pay, merit and incentive bonuses
(other than bonuses paid by the Company with respect to services for a
predecessor employer that has not adopted the Plan or with respect to services
performed by the Participant prior to his employment by the Company, as
determined by the Committee in its sole discretion), commissions, short-term
disability pay, vacation pay paid while the Participant is employed by the
Company, vacation pay paid upon a Participant’s termination of employment, and
retention bonuses. Compensation does not include sign-on bonuses, foreign
service premiums or bonuses, position allowances, location coefficient payments,
housing allowances, car allowances, goods and services allowances, tax gross-up
payments, hypothetical tax payments, expense reimbursements, travel allowances
or bonuses, cash and non-cash fringe benefits, severance pay, relocation
allowances or expense reimbursements, deferred compensation (such as income as a
result of the exercise of a stock option or stock appreciation right), or
benefits under any pension plan or welfare plan as defined in the United States
of America Employee Retirement Income Security Act of 1974, as amended (whether
or not paid under a program that is subject to regulation under such statute).
     1.12 “Corporate Transaction” has the meaning given to such term in
Section 1.6.

I-4



--------------------------------------------------------------------------------



 



     1.13 “Disability” means a physical or mental condition that prevents the
Participant from earning a reasonable livelihood with any Company and which was
not the result of having engaged in a felonious criminal enterprise, alcoholism,
addiction to narcotics or service in the Armed Forces. The Committee’s
determination of a Participant’s Disability shall be in its sole discretion and
shall be final. However, in the case of Section 409A Amounts, a Participant
shall not be treated as having a Disability unless, in addition to the foregoing
requirements, either (a) the Participant is unable to engage in any substantial
gainful activity by reason of a medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, or (b) the Participant has a
medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months and for which the Participant has received income replacement
benefits for a period of at least three months under an accident or health plan
covering employees of the Company.
     1.14 “Entity” means any corporation, partnership, association, joint stock
company, limited liability company, trust, unincorporated organization or other
business entity.
     1.15 “Foreign Deferred Compensation Ledger” means the ledger maintained by
the Committee for each Participant which reflects the Basic Benefit credited to
his Account.
     1.16 “Grant Merger” means the merger of Grant Prideco, Inc. into NOV Sub,
Inc. pursuant to the Agreement and Plan of Merger by and among National Oilwell
Varco, Inc., NOV Sub, Inc. and Grant Prideco, Inc. dated as of December 16,
2007.
     1.17 “Grant Spin-Off” means the distribution by the Sponsor to its
stockholders of all the outstanding shares of stock of Grant Prideco, Inc.

I-5



--------------------------------------------------------------------------------



 



     1.18 “Grant Stock” means the common stock, U.S. $.01 par value, of Grant
Prideco, Inc.
     1.19 “NOV” means National Oilwell Varco, Inc., a Delaware corporation.
     1.20 “NOV Shares” means the shares of common stock of NOV, which, for
accounting purposes only, are to be considered credited to a Participant’s NOV
Share Account. At no time shall NOV Shares be considered as actual shares of
common stock of NOV and a Participant shall have no rights as a stockholder with
respect to the NOV Shares.
     1.21 “Parent” means Weatherford International Ltd., a Bermuda exempted
company, or any successor to Weatherford International Ltd., including but not
limited to any Entity into which Weatherford International Ltd. is merged,
consolidated or amalgamated, or any Entity otherwise resulting from a Corporate
Transaction.
     1.22 “Parent Board” means the Board of Directors of the Parent.
     1.23 “Participant” means a non-U.S. resident alien foreign employee of a
Company who is eligible for and is participating in the Plan.
     1.24 “Person” has the meaning given such term in Section 3(a)(9) of the
Exchange Act, as modified and used in Sections 13(d) and 14(d) thereof, except
that such term shall not include (i) the Parent or any of its subsidiaries,
(ii) a trustee or other fiduciary holding securities under an employee benefit
plan of the Parent or any of its Affiliates (as defined in Rule 12b-2
promulgated under Section 12 of the Exchange Act), (iii) an underwriter
temporarily holding securities pursuant to an offering by the Parent of such
securities, or (iv) a corporation or other entity owned, directly or indirectly,
by the shareholders of the Parent in the same proportions as their ownership of
the Common Shares.

I-6



--------------------------------------------------------------------------------



 



     1.25 “Plan” means the Weatherford International, Inc. Foreign Executive
Deferred Compensation Stock Plan set out in this document, as amended from time
to time.
     1.26 “Plan Year” means a one-year period which coincides with the calendar
year.
     1.27 “Retirement” means the retirement of a Participant from any Company
covered by the Plan on or after attaining age 60 under its retirement policy.
     1.28 “Section 409A” means section 409A of the Code and the Department of
Treasury rules and regulations issued thereunder.
     1.29 “Section 409A Amounts” means amounts credited under the Plan other
than Section 409A Exempt Amounts.
     1.30 Section 409A Exempt Amounts” means amounts credited under the Plan
that were earned and vested as of December 31, 2004 within the meaning of
Section 409A, and earnings and losses thereon and amounts credited under the
Plan that are otherwise not subject to Section 409A.
     1.31 “Separation From Service” has the meaning ascribed to that term in
Section 409A.
     1.32 “Specified Employee” has the meaning ascribed to that term in
Section 409A.
     1.33 “Sponsor” means Weatherford International, Inc., the sponsor of the
Plan, or any successor to Weatherford International, Inc., including but not
limited to any Entity into which Weatherford International, Inc. is merged,
consolidated or amalgamated, or any Entity otherwise resulting from a Corporate
Transaction.
     1.34 “Subsidiary” means any majority-owned foreign subsidiary of the Parent
or any majority-owned foreign subsidiary thereof, or any other foreign Entity in
which the Parent owns,

I-7



--------------------------------------------------------------------------------



 



directly or indirectly, a significant financial interest provided that the Chief
Executive Officer of the Parent designates such Entity to be a Subsidiary for
purposes of this Plan.
     1.35 “Vesting Date” means September 30 (December 31 in the case of Plan
Years commencing on or before January 1, 2000) of each Plan Year.
     1.36 “Year of Service” means, except as specified below, 365 days of
employment with the Sponsor or a Subsidiary while a Participant. Notwithstanding
the foregoing to the contrary, (i) a Participant who in his initial year of
participation in the Plan has not completed a full Year of Service on the
Vesting Date coincident with or next following his entry into the Plan and who
is employed by the Sponsor or a Subsidiary on such Vesting Date, shall be
credited with the number of days of service as is necessary to provide him with
a full Year of Service on such Vesting Date and (ii) a person (other than a
Participant in his initial Year of Service) who (a) is a Participant in the Plan
as of the September 30, 2001 Vesting Date, (b) would have completed 365 days of
employment with the Sponsor or a Subsidiary during the 2001 Plan Year between
October 1, 2001 and December 31, 2001 and (c) is employed by the Sponsor or a
Subsidiary on such Vesting Date shall be credited with the number of days of
service as is necessary to provide him with a full Year of Service on such
Vesting Date. Any employment with Grant Prideco, Inc. or its affiliates before
April 15, 2005, shall be treated as employment with the Sponsor. Years of
service under the Weatherford International, Inc. Executive Deferred
Compensation Stock Ownership Plan shall be treated as Years of Service.

I-8



--------------------------------------------------------------------------------



 



ARTICLE II
ELIGIBILITY
     The employees initially eligible to participate in the Plan include the key
foreign employees of the Sponsor and each Subsidiary as determined by the
Committee from time to time. The Committee may change the eligibility
requirements for participation in the Plan as it may determine is appropriate or
advisable from time to time in its sole discretion. The Committee shall notify
each Participant of his eligibility to participate in the Plan. Except as
specified below, each Participant in the Plan during a Plan Year shall continue
to participate in the Plan unless the Committee shall have notified the
Participant prior to the beginning of the next Plan Year that he will not
participate in the Plan for that Plan Year. The Committee may at any time during
a Plan Year advise the Participant that he shall not participate in the Plan
after such Plan Year. A former Participant who has been notified that he will no
longer participate in the Plan, but who remains in the employ of the Company,
shall retain the balance in his Account under the terms of the Plan, but no
additional amounts shall be credited to his Account under Section 4.2 during the
periods in which he is not a Participant.

II-1



--------------------------------------------------------------------------------



 



ARTICLE III
BASIC BENEFIT ACCRUALS
     3.1 General Basic Benefit Accrual. Subject to Section 3.2, the Company
shall accrue an amount for the benefit of each Participant equal to 15 percent
of the Participant’s Compensation for the Plan Year.
     3.2 Reduction of Basic Benefit Accruals. The Committee may reduce the
percentage of the Basic Benefit Accrual upon written notice to a Participant.
Such reduction shall apply only as to Plan Years following such notice, or in
the case of a new Participant, beginning on the date that the Participant first
receives credit under Section 3.1.

III-1



--------------------------------------------------------------------------------



 



ARTICLE IV
ACCOUNT
     4.1 Establishing a Participant’s Account. The Committee shall establish an
Account for each Participant in a special Foreign Deferred Compensation Ledger
which shall be maintained by the Company. The Account shall reflect the amount
of the Company’s obligation to the Participant at any given time.
     4.2 Basic Benefit Account. The Basic Benefit shall be credited to each
Participant’s Basic Benefit Account as of the last day of each month of each
Plan Year for the accrual attributable to Compensation paid during that month.
     4.3 Gauge for Determining Benefits. Except as specified in Section 4.4, the
Basic Benefit credits described in Section 4.2 shall be credited in non-monetary
units equal to the number of whole Common Shares that could have been purchased
at a price equal to the average closing sale price of a Common Share during the
calendar month for which the credit is made as reported by the principal
national securities exchange on which the Common Shares are then listed, if the
Common Shares are listed on a national securities exchange, or the average of
the bid and asked price of a Common Share during such month as reported in the
National Association of Securities Dealers Automated Quotation National Market
System (or successor system) listing if the Common Shares are not then listed on
a national securities exchange, provided that if no such closing price or quotes
are so reported during that month or if, in the discretion of the Committee,
another means of determining the fair market value of the Common Shares for such
month shall be necessary and advisable, the Committee may provide for another
means of determining such value and in monetary units for any amount that is
less than the value of a whole share. Any monetary unit credited to an Account
will be added to the next such amount credited to the Account and converted into
a non-monetary unit as quickly as possible.

IV-1



--------------------------------------------------------------------------------



 



The value of each unit credited to an Account and therefore the ultimate value
of the deferred compensation payable to each Participant will increase or
decrease in proportion to the change in the value of a Common Share between the
date of the initial crediting of a unit and the date that the unit is valued for
distribution under Article VI of the Plan.
     4.4 Adjustments for the Grant Spin-Off and Grant Merger. Following the
Grant Spin-Off, each Participant’s Account was deemed credited with one
non-monetary unit equal to one share of Grant Stock for every one non-monetary
unit equal to one share of common stock of the Sponsor that was deemed to be
credited to his Account as of the date of the Grant Spin-Off or subsequently
credited to his Account for Compensation earned through the date of the Grant
Spin-Off. Effective April  22, 2008, units equal to shares of Grant Stock deemed
credited to Participants’ Accounts were converted into a certain number of units
equal to NOV Shares. Upon the Grant Merger, the Committee credited to a
Participant’s Account non-monetary units equal to NOV Shares in an amount equal
to the number of units representing shares of Grant Stock credited to the
Participant’s Account multiplied by .781546.

IV-2



--------------------------------------------------------------------------------



 



ARTICLE V
VESTING
     Upon his Retirement, death or Disability, a Participant will have a
100 percent nonforfeitable interest in the Basic Benefit credited to his Account
together with any increase or decrease in the accruals as a result of the change
in the value of the non-monetary units after they have been initially credited,
except for the events of forfeiture described in Section 6.7. In addition, a
Participant’s interest in the Basic Benefit credited to his Account together
with any increase or decrease in the accruals as a result of the rise in the
value of the non-monetary units after they have been initially credited shall
vest on the Vesting Date at the rate set out in the vesting schedule below,
subject to earlier vesting upon the occurrence of a Change of Control as
provided in this Article V or upon termination of the Plan as provided in
Section 9.3 and except for events of forfeiture described in Section 6.7.

          Completed Years of Service        As of the Vesting Date     
Percentage Vested
Less than one year
    0  
One but less than two
    20  
Two but less than three
    40  
Three but less than four
    60  
Four but less than five
    80  
Five or more
    100  

     Upon the occurrence of a Change of Control, the Basic Benefit and Company
Match credited to a Participant’s Account together with any increase or decrease
in the accruals as a result of the rise in the value of the non-monetary units
after they have been initially credited will, to the extent not previously
vested, be fully and immediately 100% vested.

V-1



--------------------------------------------------------------------------------



 



ARTICLE VI
DISTRIBUTIONS
     6.1 Death. Upon the death of a Participant, the Participant’s Beneficiary
shall receive the value of the amounts credited to the Participant’s Accounts in
the Foreign Deferred Compensation Ledger determined under Section 6.9, and the
distribution shall be made in Common Shares. Notwithstanding the foregoing, to
the extent that NOV Shares were deemed credited to the Participant’s Account in
connection with the Grant Merger, the Committee may cause NOV Shares to be
distributed to his Beneficiary or Beneficiaries. The distribution shall be made
within 30 days after the Participant’s death.
     Each Participant, upon notification of his participation in the Plan, shall
file with the Committee a designation of a Beneficiary to whom distributions
otherwise due the Participant shall be made in the event of his death prior to
the distribution of the amount credited to his Accounts in the Foreign Deferred
Compensation Ledger. The designation will be effective upon receipt by the
Committee of a properly executed form which the Committee has approved for that
purpose. The Participant may from time to time revoke or change any designation
of Beneficiary by filing another approved Beneficiary designation form with the
Committee. If there is no valid designation of Beneficiary on file with the
Committee at the time of the Participant’s death, or if all of the Beneficiaries
designated in the last Beneficiary designation have predeceased the Participant
or otherwise ceased to exist, the Beneficiary will be the Participant’s spouse,
if the spouse survives the Participant, or otherwise the Participant’s estate.
Any Beneficiary designation that designates any person or entity other than the
Participant’s spouse must be consented to in writing by the spouse in a form
acceptable to the Committee in order to be effective.

VI-1



--------------------------------------------------------------------------------



 



     6.2 Disability. Upon the Disability of a Participant, the Participant shall
receive the value of the amounts credited to the Participant’s Accounts in the
Foreign Deferred Compensation Ledger determined under Section 6.9, and the
distribution shall be made in Common Shares. Notwithstanding the foregoing, to
the extent that units representing NOV Shares were deemed credited to the
Participant’s Account in connection with the Grant Merger, the Committee may
cause NOV Shares to be distributed to him. The distribution shall be made within
90 days after the Participant incurs a Disability.
     6.3 Retirement. Upon the Retirement of a Participant, the Participant shall
receive the value of the Section 409A Exempt Amounts credited to his Accounts in
the Foreign Deferred Compensation Ledger determined under Section 6.9, and the
distribution shall be made in Common Shares. Notwithstanding the foregoing, to
the extent that units representing NOV Shares were deemed credited to the
Participant’s Account in connection with the Grant Merger, the Committee may
cause NOV Shares to be distributed to him. The distribution shall be made within
90 days after the Participant’s Retirement.
     6.4 Termination Prior to Death, Disability or Retirement. Upon a
Participant’s termination from the employ of the Company prior to death,
Disability or Retirement, the Participant shall receive the portion of the
Section 409A Exempt Amounts credited to his Accounts in the Foreign Deferred
Compensation Ledger, determined under Section 6.9, which is vested under
Article V, and the distribution shall be made in Common Shares. Notwithstanding
the foregoing, to the extent that units representing NOV Shares were deemed
credited to the Participant’s Account in connection with the Grant Merger, the
Committee may cause NOV Shares to be distributed to him. The distribution shall
be made within 90 days after the Participant’s termination. Any amounts not then
vested shall be forfeited.

VI-2



--------------------------------------------------------------------------------



 



     6.5 Separation From Service. In the event of the termination of a
Participant’s employment with the Company (for any reason other than death or
Disability), he shall be entitled to receive the portion of the Section 409A
Amounts credited to his Accounts in the Foreign Deferred Compensation Ledger,
determined under Section 6.9, which is vested under Article V. The distribution
of such Section 409A Amounts shall be made within 30 days after the
Participant’s Separation From Service if he is not a Specified Employee or on
the date that is six months following the date of the Participant’s Separation
From Service. Any distribution under this Section 6.5 shall be made in Common
Shares. Notwithstanding the foregoing, to the extent that units representing NOV
Shares were deemed credited to the Participant’s Account in connection with the
Grant Merger, the Committee may cause NOV Shares to be distributed to him. Any
Section 409A Amounts credited to a Participant’s Accounts that are not vested at
the time of the Participant’s Separation From Service shall be forfeited.
     6.6 Specified Time. Notwithstanding any other provision of the Plan, if the
death of the Participant, the Disability of the Participant, the termination of
employment of the Participant, or the Separation From Service of the
Participant, as applicable, does not occur before January 1, 2017, then any
Section 409A Amounts (including shares) deemed credited to the Participant’s
Accounts in the Deferred Compensation Ledger determined under Section 6.9 shall
be distributed to the Participant on January 1, 2017. Notwithstanding the
foregoing, to the extent that units representing NOV Shares were deemed credited
to the Participant’s Account in connection with the Grant Merger, the Committee
may cause NOV Shares to be distributed to him.
     6.7 Forfeiture for Cause. If the Committee finds, after full consideration
of the facts presented on behalf of both the Company and a former Participant,
that the Participant was

VI-3



--------------------------------------------------------------------------------



 



discharged by the Company for fraud, embezzlement, theft, commission of a
felony, proven dishonesty in the course of his employment by the Company which
damaged the Company, or for disclosing trade secrets of the Company, the entire
amount credited to his Accounts in the Foreign Deferred Compensation Ledger
shall be forfeited even though it may have been previously vested under
Article V. The decision of the Committee as to the cause of a former
Participant’s discharge and the damage done to the Company shall be final. No
decision of the Committee shall affect the finality of the discharge of the
Participant by the Company in any manner.
     6.8 Responsibility for Distributions and Withholding of Taxes. The
Committee shall furnish information to the Company last employing the
Participant concerning the amount and form of distribution to any Participant
entitled to a distribution so that the Company may make the distribution
required. It will also calculate the deductions, if any, from the amount of the
benefit paid under the Plan for any taxes required to be withheld by any
government or similar authority and will cause them to be withheld and paid to
the appropriate authority. If a Participant earns deferred compensation under
the Plan while in the service of more than one Company, each Company for which
the Participant worked shall pay the amount attributable to the period the
Participant was in the service of that Company.
     6.9 Distribution Determination Date. For purposes of all distributions
described in this Article VI, the determination date shall be the date of the
actual distribution to the Participant or his Beneficiary, and the number of
shares issued shall be equal to the vested non-monetary units credited to the
Participant’s Accounts.

VI-4



--------------------------------------------------------------------------------



 



     6.10 Reservation of Shares. A total of 100,000 Common Shares, as adjusted
to reflect stock splits since the first adoption of the Plan, have been reserved
for issuance for distributions under the Plan.

VI-5



--------------------------------------------------------------------------------



 



ARTICLE VII
ADMINISTRATION
     7.1 Committee Appointment. The Committee which shall consist of not less
than two members shall be appointed by the Board of Directors. Each Committee
member shall serve until his resignation or removal. The Board of Directors
shall have the sole discretion to remove any one or more Committee members and
appoint one or more replacement or additional Committee members from time to
time.
     7.2 Committee Organization and Voting. The Committee shall select from
among its members a chairman who shall preside at all of its meetings and shall
elect a secretary without regard to whether that person is a member of the
Committee. The secretary shall keep all records, documents and data pertaining
to the Committee’s supervision and administration of the Plan. A majority of the
members of the Committee shall constitute a quorum for the transaction of
business and the vote of a majority of the members present at any meeting shall
decide any question brought before the meeting. In addition, the Committee may
decide any question by a vote, taken without a meeting, of a majority of its
members. A member of the Committee who is also a Participant shall not vote or
act on any matter relating solely to himself.
     7.3 Powers of the Committee. The Committee shall have the exclusive
responsibility for the general administration of the Plan according to the terms
and provisions of the Plan and shall have all powers necessary to accomplish
those purposes, including but not by way of limitation, the right, power and
authority:
     (a) to make rules and regulations for the administration of the Plan;
     (b) to construe or interpret all terms, provisions, conditions and
limitations of the Plan;

VII-1



--------------------------------------------------------------------------------



 



     (c) to correct any defect, supply any omission or reconcile any
inconsistency that may appear in the Plan in the manner and to the extent it
deems expedient to carry the Plan into effect;
     (d) to designate the persons eligible to become Participants;
     (e) to determine all controversies relating to the administration of the
Plan, including but not limited to:
     (1) differences of opinion arising between the Company and a Participant;
and
     (2) any question it deems advisable to determine in order to promote the
uniform administration of the Plan for the benefit of all parties at interest;
and
     (f) to delegate by written notice those clerical and recordation duties of
the Committee, as it deems necessary or advisable for the proper and efficient
administration of the Plan.
     7.4 Committee Discretion. The Committee in exercising any power or
authority granted under the Plan or in making any determination under the Plan
shall perform or refrain from performing those acts using its sole discretion
and judgment. Any decision made by the Committee or any refraining to act or any
act taken by the Committee in good faith shall be final and binding on all
parties and shall not be subject to de novo review.
     7.5 Annual Statements. The Committee shall cause each Participant to
receive an annual statement as soon as administratively feasible after the
conclusion of each Plan Year containing a statement of the Participant’s
Accounts in the Foreign Deferred Compensation Ledger through the end of that
Plan Year. The statement shall include a report of the Basic Benefit and the
number of units credited to the Participant’s Account for that Plan Year.

VII-2



--------------------------------------------------------------------------------



 



     7.6 Reimbursement of Expenses. The Committee shall serve without
compensation for its services but shall be reimbursed by the Sponsor for all
expenses properly and actually incurred in the performance of its duties under
the Plan.

VII-3



--------------------------------------------------------------------------------



 



ARTICLE VIII
ADOPTION BY SUBSIDIARIES
     8.1 Procedure for and Status After Adoption. Any Subsidiary may, with the
approval of the Committee, adopt the Plan by appropriate action of its board of
directors. The terms of the Plan will apply separately to each Subsidiary
adopting the Plan and its Participants in the same manner as is expressly
provided for the Sponsor and its Participants except that the powers of the
Board of Directors and the Committee under the Plan shall be exercised by the
Board of Directors alone. The Sponsor and each Subsidiary that adopts the Plan
shall bear the cost of providing plan benefits for its own Participants. It is
intended that the obligation of the Sponsor and each Subsidiary with respect to
its Participants shall be the sole obligation of the Company that is employing
the Participant and shall not bind any other Company.
     8.2 Termination of Participation By Adopting Subsidiary. Any Subsidiary
that adopts the Plan may, by appropriate action of its board of directors,
terminate its participation in the Plan. The Committee may, in its discretion,
also terminate a Subsidiary’s participation in the Plan at any time. The
termination of the participation in the Plan by a Subsidiary shall not, however,
affect the rights of any Participant who is working or has worked for the
Subsidiary as to amounts and/or units previously standing to his credit in his
Accounts in the Foreign Deferred Compensation Ledger.

VIII-1



--------------------------------------------------------------------------------



 



ARTICLE IX
AMENDMENT AND/OR TERMINATION
     9.1 Amendment or Termination of the Plan. The Board of Directors may amend
or terminate the Plan at any time by an instrument in writing without the
consent of any adopting Company or any Participant.
     9.2 No Retroactive Effect on Awarded Benefits. No amendment shall affect
the rights of any Participant to the amounts and/or units then standing to his
credit in his Accounts in the Foreign Deferred Compensation Ledger. However, the
Board of Directors shall retain the right to change at any time and in any
manner the method of calculating all Basic Benefits to be accrued in the future,
and the gauge to be used to determine future increases or decreases in amounts
accrued after the date of the amendment.
     9.3 Effect of Termination. If the Plan is terminated, all amounts of Basic
Benefits accrued by the Company and credited to a Participant’s Accounts shall
immediately vest as if the Participant were entitled to and did retire on the
date the Plan terminated. Distribution of Section 409A Exempt Amounts would then
commence in accordance with Section 6.3. However, the forfeiture provisions of
Section 6.7 would continue to apply until the actual date of distribution.
Distribution of Section 409A Amounts shall not be accelerated pursuant to the
termination of the Plan.

IX-1



--------------------------------------------------------------------------------



 



ARTICLE X
PAYMENT
     10.1 Payments Under This Agreement Are the Obligation of the Company. The
Company shall be liable for all benefits due the Participants under the Plan.
     10.2 Participants Must Rely Only on General Credit of the Company. The Plan
is only a general corporate commitment, and each Participant must rely upon the
general credit of the Company and the Parent for the fulfillment of its
obligations under the Plan. Under all circumstances, the rights of Participants
to any asset held by the Company or the Parent shall be no greater than the
rights expressed in this Agreement. Nothing contained in the Plan shall
constitute a guarantee by the Company or the Parent that the assets of the
Company or the Parent will be sufficient to pay any benefits under the Plan or
would place the Participant in a secured position ahead of general creditors and
judgment creditors of the Company or the Parent.

X-1



--------------------------------------------------------------------------------



 



ARTICLE XI
MISCELLANEOUS
     11.1 Limitation of Rights. Nothing in the Plan will be construed:
     (a) to give any employee of any Company any right to be designated a
Participant in the Plan;
     (b) to give a Participant any right with respect to the Basic Benefit
accrued except in accordance with the terms of the Plan;
     (c) to limit in any way the right of the Company to terminate a
Participant’s employment with the Company at any time;
     (d) to evidence any agreement or understanding, expressed or implied, that
the Company will employ a Participant in any particular position or for any
particular remuneration; or
     (e) to give a Participant or any other person claiming through him any
interest or right under the Plan other than that of any unsecured general
creditor of the Company.
     11.2 Distribution to Minor or Incapacitated Person. If the Committee
determines that any person to whom a payment is due is a minor or unable to care
for his affairs because of physical or mental disability, it shall have the
authority to cause his payments under the Plan to be made to his parent, legal
guardian, spouse, brother, sister or other person whom the Committee determines.
The Committee shall not be responsible to oversee the application of those
payments. Payments made pursuant to this power shall be a complete discharge of
all liability under the Plan and the obligations of the Company and the
Committee.
     11.3 Nonalienation of Benefits. No right or benefit provided in the Plan
shall be transferable by the Participant except, upon his death, to a named
Beneficiary as provided in the Plan. No right or benefit under the Plan shall be
subject to anticipation, alienation, sale,

XI-1



--------------------------------------------------------------------------------



 



assignment, pledge, encumbrance or charge, and any attempt to anticipate,
alienate, sell, assign, pledge, encumber, or charge the same shall be void. No
right or benefit under the Plan shall in any manner be liable for or subject to
any debts, contracts, liabilities or torts of the person entitled to such
benefits. If any Participant or any Beneficiary becomes bankrupt or attempts to
anticipate, alienate, sell, assign, pledge, encumber or charge any right or
benefit under the Plan, that right or benefit shall, in the discretion of the
Committee, cease. In that event, the Committee may have the Company hold or
apply the right or benefit or any part of it to the benefit of the Participant
or Beneficiary, his or her spouse, children or other dependents or any of them
in any manner and in any proportion the Committee believes to be proper in its
sole and absolute discretion, but is not required to do so.
     11.4 Reliance Upon Information. The Committee shall not be liable for any
decision or action taken in good faith in connection with the administration of
the Plan. Without limiting the generality of the foregoing, any decision or
action taken by the Committee when it relies upon information supplied it by any
officer of the Company, the Company’s legal counsel, the Company’s independent
accountants or other advisors in connection with the administration of the Plan
shall be deemed to have been taken in good faith.
     11.5 Severability. If any term, provision, covenant or condition of the
Plan is held to be invalid, void or otherwise unenforceable, the rest of the
Plan shall remain in full force and effect and shall in no way be affected,
impaired or invalidated.
     11.6 Notice. Any notice or filing required or permitted to be given to the
Committee or a Participant shall be sufficient if in writing and hand delivered
or sent by mail (postage prepaid) to the principal office of the Company or to
the residential mailing address of the

XI-2



--------------------------------------------------------------------------------



 



Participant. Notice shall be deemed to be given as of the date of hand delivery
or if delivery is by mail, as of the date shown on the postmark.
     11.7 Gender and Number. If the context requires it, words of one gender
when used in the Plan will include the other genders, and words used in the
singular or plural will include the other.
     11.8 Compliance with Section 409A. Except with respect to Section 409A
Exempt Amounts, the Plan shall be operated in compliance with Section 409A and
the provisions of the Plan shall be construed in accordance with Section 409A.
Except with respect to Section 409A Exempt Amounts, the terms of this Agreement
reflect the manner in which the Plan has been operated in good faith compliance
with Section 409A since January 1, 2005.
     11.9 Governing Law. The Plan will be construed, administered and governed
in all respects by the laws of the State of Texas of the United States of
America.

XI-3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Sponsor has caused this Agreement to be executed on
the 31st day of December, 2008.

                  WEATHERFORD INTERNATIONAL, INC.    
 
           
 
  By:
  /s/ Bernard J. Duroc-Danner
 
     
 
  Title:   President    

8